Electronically Filed
                                                         Supreme Court
                                                         21803
                                                         25-JUN-2020
                                                         10:36 AM




                              NO. 21803

           IN THE SUPREME COURT OF THE STATE OF HAWAII


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                 vs.

                    TROY R. EGAMI, Respondent.


                       ORIGINAL PROCEEDING
(ODC 95-003-4462, 95-025-4484, 95-067-4526, 95-174-4633, 95-178-
4637, 95-263-4722, 95-306-4765, 95-307-4766, 96-051-4851, 96-
144-4944, 96-145-4945, 96-307-5107, 96-332,5132, 96-383-5183,
96-384-5184, 97-060-5254, 98-065-5556, 98-067-5558, 98-080-5571)

                                ORDER
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of the June 22, 2020 motion and

accompanying exhibits filed by Bradley Tamm, Chief Disciplinary

Counsel at the Office of Disciplinary Counsel, as trustee over

the practice of former attorney Troy Egami, pursuant to Rule

2.20 of the Rules of the Supreme Court of the State of Hawaii

(RSCH), and the record in this matter, we conclude that the

purpose of the notice and waiting period set forth in RSCH Rule
2.20(d) has been fulfilled, and further conclude that no duties

or tasks remain for the trusteeship.   Therefore,

         IT IS HEREBY ORDERED that the motion is granted.      The

final report is approved.

         IT IS FURTHER ORDERED that Trustee Tamm may unfreeze

Egami’s personal account, ending in x007 held at Hawaii State

Federal Credit Union, for disposition as bank officers see fit.

         IT IS FURTHER ORDERED that Trustee Tamm is authorized,

upon entry of this order, to proceed forthwith with the

destruction of remaining client files held by the trusteeship,

save for original documents of value to Egami’s former clients,

pursuant to RSCH Rule 2.20(d).

         IT IS FURTHER ORDERED that Tamm is discharged as

trustee, thirty days after the entry date of this order.

         DATED: Honolulu, Hawaii, June 25, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 2